ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-355, recommending on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that HUGO L. MORAS, formerly of SOUTH ORANGE, who was admitted to the bar of this State in 1975, and who has been suspended from the practice of law since March 13, 2013, be disbarred for violation of RPC 1.4(b)(failure to communicate with client), RPC 1.5(b)(failing to set forth in writing the rate or basis of the fee), RPC 1.5(c)(failure to prepare a written fee agreement in a contingent fee case), RPC 1.16(d)(failure to protect a client’s interests on termination of the representation), and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And HUGO L. MORAS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HUGO L. MORAS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*599ORDERED that HUGO L. MORAS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by HUGO L. MORAS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that HUGO L. MORAS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.
*600E